Citation Nr: 0413035	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  02-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.	Entitlement to service connection for colon cancer, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.     

By a September 1982 decision, the RO denied the veteran's 
original claim of service connection for post-traumatic 
stress neurosis.  The veteran was notified of the denial of 
the claim in October 1982, and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement (NOD) in October 2001 and a 
statement of the case (SOC) was issued in August 2002.  The 
veteran submitted a substantive appeal in October 2002.  

In  its July 2001 rating decision, the RO appears to have 
reopened  the veteran's  claim for service connection for 
PTSD, but  then denied the veteran's claim on the  merits.  
However, the Board has a legal duty, under 38 U.S.C.A. §§ 
5108 and 7105, to consider the new and material question.  
Regardless of the RO's actions, the Board notes that the 
Board must address the question of whether new and material 
evidence has been presented to reopen the claim, because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As  the Board must first decide whether new and material 
evidence  to reopen the prior adverse September 1982 RO 
decision has been received, the Board has recharacterized the 
issue as on the title page. Moreover, given the Board's 
favorable disposition of the petition to reopen, the veteran 
is not in any way prejudiced by the Board's specific 
application of the laws and regulations governing finality 
and petitions to reopen, in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that in the April 2004 informal hearing 
presentation, the veteran's representative characterized the 
issue on appeal "entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and adjustment 
disorder."  This characterization of the issue implies that, 
, a claim for service connection for an acquired psychiatric 
disorder other than PTSD, to include an adjustment disorder, 
is also on appeal.  However, as such a claim has not been 
adjudicated by the RO, it is not properly before the Board, 
and is, thus, referred to the RO for appropriate action.  

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for PTSD is set forth 
below.  The claims for service connection for PTSD, on the  
merits, and for service connection for colon cancer claimed 
as due to Agent Orange exposure, are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for PTSD has been accomplished.

2.  In a September 1982 decision, the RO denied service 
connection for post-traumatic stress neurosis.  Although 
notified of that decision, of his appellate rights in October 
1982, the veteran did not appeal.

3.  New evidence added to the record since the September 1982 
RO decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD.




CONCLUSION OF LAW

1.  The RO's September 1982 denial of service connection for 
post-traumatic stress neurosis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence added to the record since the September 1982 
denial is new and material; thus, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156(a) (in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for PTSD, the Board finds that all 
notification and development action needed to fairly 
adjudicate this aspect of the appeal has been accomplished.  


II.	Analysis of Petition to Reopen

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).   

As indicated above, in a September 1982 decision, the RO 
denied service connection for post-traumatic stress neurosis.  
Evidence considered at that time consisted of a questionnaire 
completed by the veteran with respect to the symptoms and 
potential stressors underlying his claim, VA hospitalization 
and outpatient treatment records, and a report from a VA 
medical examination.  Based on a review of the evidence, the 
RO concluded that the veteran did not meet the medical 
criteria for a diagnosis of post-traumatic stress neurosis, 
and also that the veteran had not presented evidence of a 
specific stressor or trauma.  The veteran did not appeal the 
denial.  The present claim was initiated in September 2000.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the September 
2000 date of the claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the RO's September 1982 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the September 1982 
denial in this case includes a January 2001 VA medical 
examination report; outpatient treatment records from the VA 
Medical Center (VAMC) in Wilkes-Barre, Pennsylvania dated 
from January 2000 to October 2000;  hospitalization records 
from the Wilkes-Barre VAMC from December 1982;  records of 
the veteran's Purple Heart and Army Commendation Medal with V 
that he received during service; and statements from the 
veteran, dated in December 2001  and  January 2002, that  
statements from the veteran providing a description of his 
alleged stressors, and documentation enclosed with these 
statements that tends to support the  veteran's participation 
in combat.   

Specifically, the January 2001 VA examination report includes 
the the examiner's diagnosis of "PTSD features but not the 
whole clinical syndrome," and identifies the veteran's war 
experiences as a stressor with respect to his mental 
condition.  The Board finds that this VA examination report 
is "new" in the sense that it was not previously before 
agency decision makers, and "material" for purposes of 
reopening.  While the January 2001 VA examination report does 
not provide a complete or definitive diagnosis of PTSD,  the 
examiner's comments suggest that a diagnosis of service-
related PTSD may be appropriate.  The Board points out that, 
to constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  Hence, the Board finds that this 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim.

As new and material evidence has been received,  the criteria 
for reopening the claim for service connection for PTSD are 
met.


ORDER

As new and material evidence  to reopen the claim for service 
connection for PTSD has been received, to this extent only, 
the appeal is granted.




REMAND

The Board finds that specific additional development of the 
claim for service connection for PTSD is warranted. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

In this case, the evidence of record clearly indicates that 
the veteran participated in combat during his service in 
Vietnam, as demonstrated by his receipt on at least one 
occasion of the Purple Heart, as well as the Army 
Commendation Medal with V.  Moreover, at least some of the 
stressors alleged by the veteran-to include 
two instances in which he was wounded in combat-are combat-
related.. 

Thus, this case turns on whether the veteran, in fact, 
suffers from PTSD, as a result of his combat related 
stressors. Outpatient records from the Wilkes-Barre VAMC from 
January 2000 to October 2000 include conflicting assessments 
as to whether the veteran has PTSD.  Moreover, on VA 
examination in January 2001, the examiner diagnosed "PTSD 
features" but not the whole clinical syndrome; this 
assessment was not fully explained.  

As the medical evidence of record does not adequately resolve 
the question of diagnosis, the Board finds that further 
examination and medical opinion, by a panel of two or more 
psychiatrists, would be helpful in resolving the issue on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records of outpatient treatment from, 
and a report of hospitalization at, the  Wilkes-Barre VAMC,  
dated from January 2000 to October 2000, and from various 
time periods during the early to mid-1980s.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Wilkes-Barre VAMC from 
October 2000, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

As a final note, as regards the claim for service connection 
for colon cancer, claimed as due to Agent Orange exposure, 
the Board points out that the RO denied that claim in August 
2002.  The claims file reflects that the veteran filed an NOD 
with that denial on an October 2002 VA Form 9, within the 
required one-year period.  However, the RO has yet to issue a 
SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO must furnish to the veteran and 
his representative a SOC with respect to 
the August 2002 denial of service 
connection for colon cancer, claimed as 
due to Agent Orange exposure, along with 
a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for service connection 
for colon cancer, claimed as due to Agent 
Orange exposure, within 60 days of the 
issuance of the SOC).

2.	The RO should obtain from the Wilkes-
Barre VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's psychiatric impairment 
alleged PTSD condition from October 2000.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence on the 
claim for service connection for PTSD 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
period).   
 
4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should schedule 
the veteran for a panel of at least two 
VA psychiatrists.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physicians designated to examine the 
veteran, and, and the single, 
collaborative examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  If a diagnosis of PTSD is 
deemed appropriate, the panel must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  

The panel should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

7.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD, on the 
merits,  in light of all pertinent 
evidence and legal authority.   
  
10.	 If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all  
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



